Citation Nr: 1751152	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disability (to include vitiligo, porphyria cutanea tarda and/or pseudoporphyria cutanea tarda) as due to herbicide agent exposure.

2. Entitlement to service connection for headaches, to include as secondary to a service connected disease or injury.

3. Entitlement to service connection for hypertension as due to herbicide agent exposure.

4.  Service connection for heart disability (to include heart murmur, coronary artery disease and left ventricular hypertrophy) associated with herbicide agent exposure.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, prior to May 30, 2014 and in excess of 70 percent thereafter.



ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam from October 1968 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2011, July 2014 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In March 2015, however, the Veteran withdrew his hearing request and asked that his appeal be forwarded to the Board.

The Board notes that the Veteran submitted a claim for service connection for coronary artery disease which the RO characterized as a claim for service connection for heart murmur (claimed as coronary artery disease).  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence discussed below and Clemons, the Board will characterize the Veteran's claim broadly as a heart disability.  The Board has similarly characterized the Veteran's claim related to skin disorders broadly as a skin disability.  

In a May 2016 remand, the Board added the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  In a June 2017 rating decision, the RO granted TDIU due to service connected posttraumatic stress disorder (PTSD).  Therefore, the issue is no longer before the Board and will not be addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded this case for additional development, including medical examinations and opinions for the Veteran's skin, headache, hypertension and PTSD claims.  A review of the evidence of record reveals remand is again warranted. 

I.  Noncompliance with May 2016 remand (headache, hypertension, PTSD)

Pursuant to the May 2016 remand, as part of the headache, hypertension and PTSD examinations the examiner was to address specific pieces of evidence (e.g. "examiner must comment on the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the 'Limited or Suggestive Evidence of Association' category of association to herbicide exposure.").  See May 2016 Board remand.  A review of the November 2016 examination reports reveals the requested pieces of evidence were not reviewed and commented upon.  This was not in compliance with Board's May 2016 remand directives.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, remand is warranted to ensure compliance with the Board's remand.


II.  Heart disability's relation to hypertension 

Upon VA examination for heart conditions in June 2017, the Veteran was found to have left ventricular hypertrophy, by an echocardiogram.  The examiner opined the left ventricular hypertrophy was due to the Veteran's hypertension.  In light of the examiner's opinion that the Veteran's heart condition (left ventricular hypertrophy) is secondary to hypertension, these claims are inextricably intertwined.  As the Board is remanding the claim for hypertension, both must be remanded.


III.  Skin Condition 

The Veteran underwent a VA skin examination in November 2016.  

The examiner opined the Veteran's claimed skin condition is less likely as not the result of active service or exposure to Agent Orange.  In support of this, the examiner stated that after "extensive medical testing the patient has been diagnosed with Vitiligo/Porphyria cutanea tarda which explains all of the patient's complaints and symptoms" and that per the National Institute of Health the cause is unknown.  

However, the examiner then discussed possible causes of vitiligo, without addressing whether herbicide agent exposure could be a cause.  Furthermore, the examiner's rationale focuses on vitiligo and does not address psuedoporphryia or porphyria cutanea tarda, which are noted to be distinct from vitiligo.  See February 2, 2016 VA treatment notes (separate assessments for vitiligo and bullous dermatosis of acral skin (favored as pseudoporphyria)); see also 38 C.F.R. § 4.118 Diagnostic Code 7815 (bullous disorders, including porphyria cutanea tarda) and Diagnostic Code 7823 (vitiligo).  

In light of the above, remand is warranted for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since June 2017.

2.  Obtain an addendum opinion from the November 2016 skin examiner, if available, otherwise another qualified medical professional.  

The examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current skin condition is causally related to the Veteran's active service or any incident therein, including presumed exposure to an herbicide agent.  

3.  Obtain an addendum opinion from the November 2016 headache examiner, if available, otherwise another qualified medical professional.  

The examiner must provide an opinion as to whether it is at least as likely as not that any current headache disability identified is causally related to the Veteran's active service or any incident therein.  

In compliance with the Board's May 2016 remand, the examiner must also provide an opinion as to whether it is at least as likely as not that any current headache disability is causally related to or aggravated by the Veteran's service-connected PTSD.  In so doing, the examiner should review and comment on the October 2015 private medical examination report which notes that the Veteran's headaches are caused by his PTSD.

If the examiner finds no headache disability existed during the pendency of this claim, the examiner should assume a current headache disability for the purposes of the opinions sought.  See May 27, 2016 VA treatment records (Veteran reported increased anxiety at night, with racing thoughts and nightmares, and awakens with headaches at times).

4.  Obtain an addendum opinion from the November 2016 hypertension examiner, if available, otherwise another qualified medical professional.  

In compliance with the Board's May 2016 remand, the examiner must provide an opinion as to whether it is at least as likely as not that any current hypertension is causally related to the Veteran's active service or any incident therein, including presumed exposure to Agent Orange.  In so doing, the examiner must comment on the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

5.  Obtain an addendum opinion from the November 2016 psychiatric examiner, if available, otherwise another qualified medical professional.  

In compliance with the Board's May 2016 remand, the examiner must provide an opinion as to the severity of the Veteran's PTSD, to include commenting on his day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected PTSD.  In so doing, the examiner shall review and comment on the November 2015 opinion from the private vocational consultant who suggests that the appellant is unable to maintain employment as a result of his service-connected disabilities.  

6.  For all opinions provided, the medical professionals must include the underlying reasons for any conclusions reached.  If any examiner determines additional examination is required, schedule such examination.

7.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




